Name: Council Implementing Decision (CFSP) 2015/117 of 26 January 2015 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: international affairs;  Asia and Oceania;  criminal law
 Date Published: 2015-01-27

 27.1.2015 EN Official Journal of the European Union L 20/85 COUNCIL IMPLEMENTING DECISION (CFSP) 2015/117 of 26 January 2015 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1), and in particular Article 30(1) thereof, Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP. (2) By its judgments of 13 November 2014 in Cases T-653/11, T-654/11 and T-43/12, the General Court of the European Union annulled the Council's decision to include Aiman Jaber, Khaled Kaddour, Mohammed Hamcho and Hamcho International on the list of persons and entities subject to the restrictive measures set out in Annex I to Decision 2013/255/CFSP. (3) Aiman Jaber, Khaled Kaddour, Mohammed Hamcho and Hamcho International should be included again on the list of persons and entities subject to restrictive measures, on the basis of new statements of reasons. (4) Decision 2013/255/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2013/255/CFSP shall be amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 26 January 2015. For the Council The President E. RINKÃ VIÃ S (1) OJ L 147, 1.6.2013, p. 14. ANNEX The following persons and entity shall be inserted in the list of persons and entities set out in Annex I to Decision 2013/255/CFSP. I. LIST OF NATURAL AND LEGAL PERSONS, ENTITIES OR BODIES REFERRED TO IN ARTICLES 27 AND 28 A. PERSONS Name Identifying information Reasons Date of listing 18. Mohammed ( ) Hamcho ( ) Date of birth: 20 May 1966 Passport No 002954347 Prominent Syrian businessman, owner of Hamcho International, close to key figures of the Syrian regime, including President Bashar al-Assad and Maher al-Assad. Since March 2014, he has held the position of Chairman for China of the Bilateral Business Councils following his appointment by the Minister of Economy, Khodr Orfali. Mohammed Hamcho benefits from and provides support to the Syrian regime and is associated with persons benefiting from and supporting the regime. 27.1.2015 28. Khalid ( ) (a.k.a. Khaled) Qaddur ( ) (a.k.a. Qadour, Qaddour, Kaddour) Prominent Syrian businessman, close to Maher al-Assad, a key figure of the Syrian regime. Khalid Qaddur benefits from and provides support to the Syrian regime and is associated with persons benefiting from and supporting the regime. 27.1.2015 33. Ayman ( ) Jabir ( ) (a.k.a. Aiman Jaber) Place of birth: Latakia Prominent Syrian businessman, close to key figures of the Syrian regime such as Maher al-Assad and Rami Makhlouf. He has also provided support to the regime by facilitating the importation of oil from Overseas Petroleum Trading to Syria through his company El Jazireh. Ayman Jabir benefits from and provides support to the regime and is associated with persons benefiting from and supporting the regime. 27.1.2015 B. ENTITIES Name Identifying information Reasons Date of listing 3. Hamcho International (a.k.a. Hamsho International Group) Baghdad Street, PO Box 8254 Damascus Tel. +963 112316675 Fax +963 112318875 Website: www.hamshointl.com E-mail: info@hamshointl.com and hamshogroup@yahoo.com Hamcho International is a large Syrian holding company owned by Mohammed Hamcho. Hamcho International benefits from and provides support to the regime and is associated with a person benefiting from and supporting the regime. 27.1.2015